DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/25/21 has been accepted and entered.  Accordingly, Claim 1 has been amended.  
Claims 1 and 4-9 are pending in this application. 
In view of the amendment, i.e., “determining the currently connected target as the key target for removing from the first monitoring list while performing the second step if the speed difference is greater than the speed difference threshold and the speed difference between the vehicle and the currently connected target is positive and the currently connected target is located in front of the vehicle, or if the speed difference is greater than the speed difference threshold and the speed difference between the vehicle and the currently connected target is negative and the currently connected target is located behind the vehicle”, the previous rejection to claims 1 and 4-9 under 35 U.S.C. 112(b) is withdrawn.  


Allowable Subject Matter
Claims 1 and 4-9 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicants amendments, i.e., “determining the currently connected target as the key target for removing from the first monitoring list while performing the second step if the speed difference is greater than the speed difference threshold and the speed difference between the vehicle and the currently connected target is positive and the currently connected target is located in front of the vehicle, or if the speed difference is greater than the speed difference threshold and the speed difference between the vehicle and the currently connected target is negative and the currently connected target is located behind the vehicle” filed 10/25/21 have overcome the cited prior art.  An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:

Christensen et al. (U.S. Patent Application Publication No. 2017/0008454), which is directed to vehicle intersection warning system and method with false alarm suppression; and teaches that a host vehicle obtain automated inter-vehicle communications from one or more remote vehicles; host vehicle determines that one or more of the target vehicles expected paths are convergent with the host vehicle expected path; 
Takada et al. (U.S. Patent Application Publication No. 2020/0234580), which is directed to moving object and driving support system for moving object; and teaches that a vehicle system acquires a moving image in a periphery of the vehicle from the image capturing unit, and that a vehicle data control unit forms the list information according to the list information generation program; 
Kang (U.S. Patent Application Publication No. 2018/0247138), which is directed to method and device to generate virtual lane; and teaches that when a difference between the speed of the vehicle and a speed of a preceding vehicle is greater than a threshold difference, the virtual lane generating device tracks the movement of the object from the consecutive frame images (par [0112]);
Kim et al. (U.S. Patent Application Publication No. 2018/0093666), which is directed to apparatus and method for controlling speed in cooperative adaptive cruise control system; and teaches potential vehicles of interest, in which a difference between speed information that is received from 
Takada et al. (U.S. Patent Application Publication No. 2018/0268692), which is directed to moving object and driving support system for moving object; and teaches that the vehicle data control unit determines a danger level by referring to a speed difference between the vehicle and a target and the thresholds (par [0067]). 

None of these references, taken alone or in any reasonable combination, teach the claims as amended, “determining the currently connected target as the key target for removing from the first monitoring list while performing the second step if the speed difference is greater than the speed difference threshold and the speed difference between the vehicle and the currently connected target is positive and the currently connected target is located in front of the vehicle, or if the speed difference is greater than the speed difference threshold and the speed difference between the vehicle and the currently connected target is negative and the currently connected target is located behind the vehicle” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414